Citation Nr: 1624063	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to February 1993 and from November 1993 to March 1998. 

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The Board denied this claim in a July 2015 decision, as well as a claim regarding traumatic brain injury (TBI).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in March 2016 granting a March 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran's representative before the Court and VA's Office of the General Counsel ("the parties").  The TBI claim was abandoned.  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

In the July 2015 decision, the Board also remanded the issues of service connection for (1) a right knee disability, (2) right hip disability, (3) a joint disability, and (4) headaches.  At present, a supplemental statement of the case (SSOC) has not been issued pursuant to 38 C.F.R. § 19.38 (2015), and those issues have not been recertified to the Board.  Therefore, those issues remain pending at the RO and are not subject to this remand.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to afford the Veteran a new VA examination.

In the March 2016 JMPR, the parties agreed that a remand was needed because "the Board did not make a credibility determination as to the lay statement in which [the Veteran] has apparently asserted that he has had a rash since service."  See JMPR at 4.  The parties noted that this was "especially important" because the Board relied on an August 2012 VA examination, which "based her opinion on the unestablished fact that there was the rash [that] was not a 'chronic condition.'"  Id.  On this basis, the parties agreed that "if the Board was to have found that [the Veteran's] statement equated to credible evidence of chronicity of his rash since service, then a new opinion would be required because the August 2012 VA examiner would have based her opinion on an inaccurate fact."  Id.  

At present, the Board has not made a final determination regarding the credibility of the Veteran's statements.  See 38 C.F.R. § 20.1100(b) (2015).  However, in light of the concerns raised in the JMPR, the Board agrees that remand for a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed skin disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all skin disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to take the Veteran's statements as true where he asserts that he has had recurrent rashes since service in the Gulf War.  

If applicable, the examiner is asked to explain why treatment records contemporaneous to service are needed in order to reach an opinion (as opposed to the Veteran's current lay statements).  

Accordingly, in answering all questions, the examiner is asked to articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

